DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 1 appears to have been amended to include the subject matter of claims 2-4 and claims 5-8 have been renumbered 2-5.  A new copy of the claims should be provided showing the amendment to original claim 1 incorporating claims 2-4, the cancellation of claims 2-4 and original claims 5-8 should again be renumbered 5-8.
Regarding current method claims 4 and 5, “moulding” and “mould” should be rewritten 
as “molding” and “mold”, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. 1,738,996.
In regard to claim 1, Hamilton et al. discloses a hose coupling comprising:
a body member 5 having a proximal end and a distal end, a fluid flow passage extending along a longitudinal axis through the body member between the proximal and distal ends,
wherein the proximal end includes a lug 11 having a first engagement formation 12 and the proximal end includes a recessed keyway 13 having a corresponding second engagement formation 17 in the form of a keyway shoulder projecting generally perpendicular to the longitudinal axis, the keyway shoulder being integrally formed with the body member 5;
further wherein an enclosed aperture 19 is located in a lateral wall of the body member, the aperture extending between a radial outer surface of the body member and the keyway, the aperture extending generally perpendicular with the longitudinal axis and being aligned with a channel located on a distal side of the keyway shoulder;
further wherein a single fluid flow passage 6 extends through the body member, and an annular groove (groove receiving 10) is located around the fluid flow passage 6, the groove being adapted to receive a polymer seal 10;
further wherein the keyway is arcuate and extends about 180 degrees adjacent to a circumferential portion of the body member.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. ‘996 in view of Kierath et al. 6,325,425.
In regard to claim 3, Hamilton et al. discloses a body with 5 with a distal barbed end 6, but not a female threaded with a sealing washer.  Kierath et al. teaches that providing a similar type of connector body 3 with either a barbed end 8 or a female threaded end with a sealing washer 4 (see fig. 1 of Kierath et al.) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to replace the barbed end of Hamilton et al. with a female threaded end and washer seal, as taught by Kierath et al. because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. in view of EP 3,364,089.
In regard to claims 4 and 5, Kraus et al. discloses a method of manufacturing a hose coupling having a body member 10 having a proximal end and a distal end, the proximal end includes a lug 18 having a first engagement formation and the proximal end includes a keyway 39 having a corresponding second engagement formation in the form of a keyway shoulder, the method comprising the steps of injection molding (see col. 1, line 45), but does not disclose the exact shape and operation of the mold.
EP ’089 teaches that making a hose coupling from a two piece mold (top and bottom portions 80) with laterally sliding mold pieces 84 moving in a direction generally perpendicular to a direction of separation of the first and second mold portions (top and bottom portions 80) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to make the hose coupling of Kraus et al. with a mold and molding process taught by EP ‘089. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dumoulin, Barber, Liu, Kraus, Starkey, Smith and Chen disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679